Exhibit 10.173

AMENDMENT TO THE

MELLON FINANCIAL CORPORATION

EXECUTIVE DEFERRED COMPENSATION PLAN

(POST 12/31/04)

EFFECTIVE JANUARY 1, 2005

(the “Plan”)

In order to assure documentary compliance with Internal Revenue Code
Section 409A and clarify coordination with various other non-qualified programs
so as to avoid unintended and impermissible substitutions or accelerations
because of offsets by benefits under such programs and in accordance with the
reservation of the right to amend the Plan under Article IX, the Plan is hereby
amended as follows:

1. In the calculation of the reduction of a Participant’s Section 4.7 Retirement
Plan Make-Up, the “Participant’s interest in the cash value of the Policies”
shall be determined as of the Participant’s termination of employment (and shall
not be subject to any variation on the basis of any election or action of the
Participant or the Company).

 

Date:  

December 22, 2008

   

/s/ Lisa B. Peters

      Lisa B. Peters       Chief Human Resources Officer